DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
Claims 1 and 17 have been amended.  Claims 1-17 and 19-22 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The rejections, as set forth in the previous office action, are deemed proper upon reapplication to the amended claims and are therefore maintained.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1 and 17 claim “(a) a polymer component comprising at least one polylactic acid…wherein the ratio of polylactic acid to optionally present further polymer components present in the polymer composition is from 99:1 to 20:80, based on the weight of the polymer components.”  Claim 7 claims “wherein the polymer component consists of at least one polylactic acid.”
Claim 1 is interpreted such that the polymer comprises polylactic acid with or without further polymer component, such that when the further polymer component is present, the weight ratio of polylactic acid to further polymer component is 99:1 to 20:80.  Claim 7 requires the polymer component to consist of polylactic acid, excluding other possible polymer components.
If applicants do not agree with this interpretation, a 112(b) rejection will be applied. 

Claim Rejections - 35 USC § 102/103
Claims 1-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rentsch (US 2015/0240056), as evidenced by JP 11-060928; however, for convenience, the Google patents translation of JP ‘928 will be cited below.
Rentsch discloses preparing a surface treated filler material product comprising the steps of the following (p. 4, [0058]-[0064]):
(a) providing at least one calcium carbonate containing filler having 
	(i) a weight median particle size of 0.1-7 micron, 
	(ii) a top cut (d98)≤15 micron, 
	(iii) BET surface area of 0.5-150 m2/g, and
(iv) residual moisture content of 0.01-1 wt%;
(b) providing at least one mono-substituted succinic anhydride in an amount of from preferably 0.1-1.5 wt%, and most preferably 0.2-0.8 wt% (p. 4, [0064]) based on the total dry weight of the calcium carbonate containing filler, which anticipates the claimed range of at least 0.1 wt% in instant claim 1, is sufficiently specific to anticipate the claimed range of 0.2-1.5 wt% in instant claim 4, sufficiently specific to anticipate the claimed range of 0.4-1.2 wt% of claim 5, and sufficiently specific to anticipate the claimed range of 0.4-1.2 wt% of claim 6; and
(c) contacting the surface of the calcium carbonate containing filler with the mono-substituted succinic anhydride to form a treatment layer thereon, 
where the surface treated filler is implemented in a polymer composition comprising at least one polymeric resin and 5-45 wt% of the surface treated filler (p. 17, [0250]), where the polymeric composition comprises at least one polymeric resin, specifically listed to include polylactic acid (p. 15, [0228]). This range is sufficiently specific to anticipate the claimed range of 5-40 wt%.
This suggests the inclusion of the mono-substituted succinic anhydride in an amount of about 0.005-0.6 phr.

Rentsch discloses that one or more polymers can be used at a time.  Choosing polylactic acid by itself is clearly disclosed in the specification of Rentsch and therefore anticipates the limitation “wherein the ratio of the polylactic acid to optionally present further polymer components is from 99:1 to 20:80”, as the limitation makes it clear that further polymer components are optional.
	
As to claims 1 and 13-17, Rentsch does not teach or suggest the change in polymer decomposition or melt flow rate upon the absence of the mono-substituted succinic anhydride; however, the method steps described by Rentsch are the same as those claimed, therefore the method of Rentsch inherently results in a reduction in polymer degradation or melt flow rate compared to the same composition without the mono-substituted succinic anhydride. 
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Applicants disclose the same method taught by Rentsch for contacting the mono-substituted succinic anhydride with the calcium carbonate, and then with the polymeric resin.  Rentsch specifically lists the polymer to include PLA, the mono-substituted succinic anhydrides as the same as those preferred, and the amounts as the same as those claimed.  It is therefore reasonably expected that the melt flow rate and polymer degradation during processing, as well as tensile strength at break, would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and Rentsch. 
Alternatively, applicants disclose the following in the background section:

    PNG
    media_image1.png
    228
    522
    media_image1.png
    Greyscale

 JP ‘928 teaches that the inclusion of 0.0001-5 phr of any acid anhydride, which includes succinic anhydrides, can be used to increase the melt viscosity (decrease the melt flow rate) of polyhydroxycarboxylic acid resins, such as polylactic acid.
Therefore, one of ordinary skill in the art would expect the mono-substituted succinic anhydride derivative to offset the decrease in melt viscosity and to increase the melt viscosity of the PLA in Rentsch, as JP ‘928 teaches that any acid anhydride, including succinic anhydrides, can be used to increase the melt viscosity of polyhydroxycarboxylic acid resins.
The ranges in claims 1, 4 and 5 have been addressed, above.
Rentsch anticipates or is prima facie obvious over instant claims 1, 4-6 and 13-17.

As to claims 2 and 3, Rentsch discloses the mono-substituted succinic anhydride to include those which are mono-substituted with a linear, branched, aliphatic or cyclic group having a total amount of carbon atoms of C2-C30 (p. 5, [0076]).
As to claim 7, Rentsch does not require the use of a mixture of polymers, and specifically lists polylactic acid as a suitable polymer.
As to claim 8, the inclusion of 1-85 wt% treated calcium carbonate filler based on the polymer composition with 0.1-3 wt% mono-substituted succinic anhydride based on the amount of filler, suggesting the use of about 0.01-19 wt% mono-substituted succinic anhydride based on the amount of polymeric component, assuming no other components are present, as Rentsch does not required the presence of other components.
As to claim 9, Rentsch discloses the calcium carbonate filler to include ground calcium carbonate and precipitated calcium carbonate (p. 4, [0068]).
As to claim 10, Rentsch discloses the calcium carbonate containing filler as having (i) a weight median particle size of 0.1-7 micron, (ii) a top cut (d98)≤15 micron, (iii) BET surface area of 0.5-150 m2/g, and (iv) residual moisture content of 0.01-1 wt%.
As to claim 11, Rentsch discloses specific embodiments comprising 15-25 wt% surface treated calcium carbonate based on the polymer composition (p. 17, [0250]) and 1-10 wt% surface treated calcium carbonate based on the polymer composition (p. 17, [0251]), suggesting an amount of calcium carbonate based on the amount of polymer of about 18-33 wt% or 1-11 wt%, respectively, assuming no other components are present, as Rentsch does not require the presence of other components.
As to claim 12, Rentsch exemplifies the inclusion of additives such as processing and thermal stabilizer ([0350], [0353], and [0357]).
Claims 19-22 define the product by how the product was made. Thus, claims 19-22 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of calcium carbonate coated with a substituted succinic anhydride, dispersed in a polylactic acid polymer.  The reference suggests such a product.  Therefore, Rentsch anticipates instant claims 19.
As to claims 20-22, Rentsch discloses that the composition can be used to form a fiber, filament, film or thread, for use in hygiene products, medical products, agriculture and horticulture products, clothing, footwear, etc. (p. 4, [0067]).

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
Applicants argue that inherency cannot be established by combination of overlapping ranges or by screening for multiple limitations.
As described in the rejection above, applicants disclose the same method taught by Rentsch for contacting the mono-substituted succinic anhydride with the calcium carbonate, and then with the polymeric resin.  Rentsch specifically lists the polymer to include PLA, the mono-substituted succinic anhydrides as the same as those preferred, and the amounts as the same as those claimed.  It is therefore reasonably expected that the melt flow rate and polymer degradation during processing, as well as tensile strength at break, would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and Rentsch. 
Therefore, the inherency was not established based on overlapping ranges or screening multiple limitations, but rather the method of treating the same calcium carbonate with an acid anhydride and adding it to polylactic acid, as it was specifically listed as a suitable polymer matrix, is the same as the claimed method.  Even further, the examiner cited evidence that adding an acid anhydride to polylactic acid 
Please consider the following:
2112 Requirements of Rejection based on Inherency
(I). SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
(II). INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
(III). A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC

Applicants argue that none of the recited anhydrides in Odera are mono-substituted, as required, arguing that there is not evidence that all anhydride would result in an increase in the melt viscosity.
While the examiner agrees, Odera teaches that ANY acid anhydride can be used to increase the melt viscosity.
See MPEP 2121 (I). PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING and (III). EFFICACY IS NOT A REQUIREMENT FOR PRIOR ART ENABLEMENT.
Applicants have not provided evidence that any acid anhydride is not capable of increasing the melt viscosity of polylactic acid, as taught by Odera.
Applicants have only compared stearic acid, which is a fatty acid, not an acid anhydride.

Applicants argue that Nakhamanurak and Kim do not teach the claimed mono-substituted succinic anhydride.
These references were cited to show that it is known in the art that the addition of calcium carbonate to PLA decreases the melt viscosity.
Nekhamanurak teaches the following:

    PNG
    media_image2.png
    100
    1348
    media_image2.png
    Greyscale

Stearic acid causes thermal degradation of the PLA due to transesterification; however, an acid anhydride would not cause transesterification, but would react with the PLA through grafting or esterification, which would result in an increase in the molecular weight of the polymer rather than a decrease due to degradation.  Therefore, an increase in the viscosity (or reduction in melt flow rate) would be expected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766